In two related family offense proceedings pursuant to Family Court Act article 8, the petitioner appeals from two orders (one in each proceeding) of the Family Court, Queens County, (O’Connor, J.), both dated May 11, 2009, which dismissed the respective petitions on the ground of lack of jurisdiction.
Ordered that the orders are reversed, on the law, without costs or disbursements, and the petitions are reinstated.
The Family Court erred in dismissing the petitions upon the ground that it lacked jurisdiction. Fursuant to Family Court Act § 818 a petitioner may commence a family offense proceeding either in the county where the “acts or acts referred to in the petition allegedly occurred” or in which “any party resides.” Residence for purposes of the statute includes a “shelter” (Family Ct Act § 818). Since the petitioner resided in a shelter located in Queens County when she commenced the proceedings, the Family Court, Queens County, had jurisdiction even though the acts allegedly occurred in Bronx County (see Matter of Lewis v Robinson, 41 AD3d 996 [2007]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.